Citation Nr: 9908895	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-02 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from June 1966 to 
May 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating determinations by the Oakland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 1997, the appellant appeared at a hearing held 
before a Hearing Officer at the Los Angeles RO.  In November 
1998, he appeared at the Oakland RO, and a videoconference 
hearing was held by the undersigned in Washington, D.C.  

The appellant has indicated his desire to pursue a claim of 
service connection for tinnitus.  This matter is referred 
back to the RO for appropriate adjudication.  


REMAND

The threshold for normal hearing is from 0 to 20 decibels 
(db) over a range of frequencies in Hertz (HZ), and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss 
is not subject to service connection until it constitutes a 
"disability" for VA compensation purposes, which is defined 
as follows:  

For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (1998).  

Audiometric testing of the appellant's hearing on several 
occasions in service produced findings consistent with normal 
hearing.  The earliest audiometric evidence of a hearing loss 
disability, as defined above, dates from April 1993, almost 
26 years after the appellant's discharge from active service 
in May 1968.  The results of earlier, employment-related 
hearing tests in 1970 and 1977 proved unavailable; and the 
appellant testified that he did not know what the results 
were on those tests, although he did not remember being told 
after either test that he had a hearing loss.  (See November 
1998 hearing transcript, pp. 12-13).  

The appellant believes that his currently diagnosed hearing 
loss disability was caused by his exposure to loud noises in 
service such as gunfire, grenades, and land mine explosions 
to which he was exposed during basic training and while 
serving as a combat engineer.  However, the appellant's DD 
Form 214 indicates that his primary military occupational 
specialty was personnel specialist; and he recalled at the 
November 1998 videoconference that he also may have had 
significant post-service noise exposure while flying small 
private planes as a hobby once or twice a month between about 
1979 and 1993-94.  

The audiologist who first evaluated the appellant in 1993 has 
further stated that the bilateral, moderate high frequency 
hearing loss demonstrated at that time was consistent with a 
noise-induced hearing loss, but he did not specifically 
relate the hearing loss disability to any noise exposure 
which occurred during service, as was pointed out at the 
November 1998 videoconference (Transcript, pp. 18-19).  The 
appellant has stated that both that individual and a private 
physician who treated him in 1994 verbally told him that his 
hearing loss was neither age-related nor hereditary; that it 
was "most likely" caused by exposure to loud noises such as 
gunfire and/or explosions; and that the hearing loss "could 
have (and probably did) occur during my military service."  
(See VA Form 9, dated in October 1996; see also July 1997 
hearing transcript, p. 7; November 1998 hearing transcript, 
pp. 6-8.)  

The present claim has been denied by the RO as not well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991) due to 
a lack of competent medical evidence linking the current 
hearing loss disability to noise exposure or to any other 
event which occurred in service.  The appellant does not 
appear to have been specifically informed, as required by 
38 U.S.C.A. § 5103(a) (West 1991), that written, preferably 
certified, statements from either his private audiologist or 
treating physician corroborating his own accounts of their 
opinions as to the origin in service of his hearing loss 
disability could be sufficient to render the claim well 
grounded.  He must be given the opportunity to obtain and 
submit such credible medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  His own, hearsay statements 
concerning what these individuals told him are not sufficient 
for this purpose as there is too great a possibility that, as 
a layperson, he has simply misunderstood what these medical 
professionals actually said or meant to say.  Id., 8 Vet. 
App. at 77.  

Accordingly, this remand is hereby remanded for the following 
further action:  

1.  The RO should contact the service 
department through official channels to 
obtain a copy of the appellant's service 
personnel record, including his DA Form 
20, which should then be incorporated 
into the claims file.  

2.  The appellant should be contacted by 
the RO and offered the opportunity to 
submit further written statements from 
R.E. Hanyak, M.S., or W.M. Hambley, M.D., 
concerning their opinion as to the 
origin/etiology of his current hearing 
loss.  

3.  If further statements are received 
from the medical professionals referred 
to above which are sufficient to well 
ground the current claim under 
38 U.S.C.A. § 5107(a), then the appellant 
should be scheduled for a VA audiometric 
evaluation.  The claims file must be 
provided to the examiner for review in 
connection with this evaluation, and the 
examiner is requested to provide an 
opinion as to the etiology of the 
appellant's hearing loss based on a 
review of the contents of the claims 
file, particularly the evidence therein 
concerning the extent of both in-service 
and post-service noise exosure by the 
appellant.  

4.  The RO should next review all of the 
relevant evidence and readjudicate the 
claim seeking service connection for 
bilateral hearing loss.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The Board observes in connection with this case that the U.S. 
Court of Veterans Affairs (Court) has held that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand order 
and it imposes on VA a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1997).

- 4 -


